Citation Nr: 0913417	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to a compensable rating for a service 
connected calcaneal spur of the right heel.

2. Entitlement to service connection for left heel bone 
spurs.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for Post Traumatic 
Stress Disorder (PTSD).

5. Entitlement to service connection for a disorder 
manifested by memory loss, dizziness, and impaired speech, to 
include as due to an undiagnosed illness.

6. Entitlement to service connection for a disorder 
manifested by cardiac disease, to include as due to an 
undiagnosed illness.

7. Entitlement to service connection for a respiratory 
disorder, to include as due to an undiagnosed illness. 

8. Entitlement to service connection for a dental disorder, 
to include as due to an undiagnosed illness. 

9. Entitlement to service connection for a disorder 
manifested by an allergy to bee stings, to include as due to 
an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1990 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In September 2008 correspondence, the Veteran submitted 
additional claims that have not been adjudicated by the RO. 
These claims include service connection for the following 
disabilities: Lyme disease, esophogitus, hemorrhoids, 
depression, moderate medial knee disease, rhinitis, chronic 
headaches, and hypogonadism. The Veteran also submitted 
increased rating claims for chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome. Since these 
claims have not been adjudicated by the RO, they are REFERRED 
to the RO for appropriate action. 

The issues of an increased rating for service connected 
calcaneal spur of the right heel, service connection for 
PTSD, and service connection for a respiratory disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The competent medical evidence does not show that bone 
spurs of the left heel were incurred or aggravated during or 
as a result of active service. 

2. The competent medical evidence does not show that the 
Veteran currently has sleep apnea. 

3. The medical evidence does not show that the Veteran has 
dizziness or speech impairment. 

4. Medical testing does not show that the Veteran has any 
objective neurological abnormalities that confirm memory 
loss. 

5. There are no objective indications of a cardiac related 
disability. 

6. Cavities are not a disability for purposes of VA 
compensation. 

7. A bee sting allergy is not etiologically related to any 
incident of active service. 


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for bone spurs of the left heel are not met. 38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303 (2008).

2. The criteria for the establishment of service connection 
for sleep apnea are not met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).

3. The criteria for the establishment of service connection 
for a disorder manifested by memory loss, dizziness, and 
impaired speech are not met. 38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2008).

4. The criteria for the establishment of service connection 
for a disorder manifested by cardiac related symptoms are not 
met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2008).

5. There is no legal basis to establish service connection 
for dental disorders. 38 U.S.C.A. §§ 1110, 1712, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.381 (2008).

6. The criteria for the establishment of service connection 
for a disorder manifested by an allergy to bee stings are not 
met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.303, 3.317, 3.380 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the Veteran dated in August 2003. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
Veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
Veteran about the information and evidence VA would seek to 
provide; and (3) informing the Veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. 
§ 3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although this notification obligation was not met, the Board 
finds this error non-prejudicial since his service connection 
claims are denied, rendering the content of the notice moot. 

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, private medical records and VA treatment 
records are associated with the claims file. The Veteran was 
afforded VA examinations for his claimed disabilities. 

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Service connection for bone spurs of the left heel and sleep 
apnea

The Veteran seeks service connection for left heel bone spurs 
and sleep apnea disabilities. The preponderance of the 
evidence is against the claims, and they will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Veteran's service treatment records do not contain any 
complaints or treatment for left heel bone spurs or sleep 
apnea. 

VA treatment records from August 2003 and March 2008, reflect 
that X-rays showed heel spurs in both feet. The Veteran 
submitted a letter from his private podiatrist stating that 
he has bilateral heel spurs, worse on the right compared to 
the left. The podiatrist stated that it may be caused by a 
possible underlying autoimmune disease or arthritis, possibly 
an undiagnosed illness of the Gulf War. She did not cite any 
medical studies or provide a scientific rationale for her 
opinion. Also, her opinion did not distinguish between the 
service connected right heel spur and the non-service 
connected left heel spur. 

The Board finds that the July 2008 Podiatry opinion is not 
probative because it is based on speculation. The language of 
the opinion was not stated in terms of scientific certainty, 
did not distinguish between the right and left heel, and 
provided no scientific rationale to support its assertion. 
The law provides that service connection may not be based on 
resort to speculation or remote possibility. 38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993). It has also been 
observed that statements from doctors which are inconclusive 
as to the origin of a disease cannot be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service. Warren v. Brown, 6 Vet. 
App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  

There is no probative medical evidence showing that the 
Veteran's bone spurs of the left heel may be related to his 
active service. Without probative medical evidence linking 
any current left heel bone spur to any incident of the 
Veteran's active service, the claim is denied. 38 C.F.R. 
§ 3.303.

Regarding the Veteran's sleep apnea claim, there is no 
evidence of a medical diagnosis for this disorder. VA 
treatment records, dated August 2003, showed that the Veteran 
underwent an overnight pulse oximetry study, but no diagnosis 
of sleep apnea was given. There is no other medical evidence 
indicating that the Veteran may have sleep apnea. Without 
proof of a present disability, no valid claim is presented. 
See Brammer v. Derwinski,  3 Vet. App. 223 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992). By "disability" is 
meant "an impairment in earnings capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations." 38 C.F.R. § 4.1; see Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) [Citing with approval 
VA's definition of "disability" in 38 C.F.R. § 4.1 and 
"increase in disability" in 38 C.F.R. § 3.306(b)]; see also 
Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). Since there is no medical evidence of a 
sleep apnea diagnosis, service connection must be denied. 
38 C.F.R. § 3.303.

Service connection for a memory loss disorder, cardiac 
disorder, and bee sting allergy, all to include as due to an 
undiagnosed illness

The Veteran claims he developed these disorders as a result 
of his active service in Southwest Asia. The preponderance of 
the evidence is against the claims, and they will be denied.

Service connection may be established for a Persian Gulf 
Veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2011. 38 C.F.R. § 3.317(a)(1). A "Persian Gulf 
Veteran" is one who served in the Southwest Asia Theater of 
operations during the Persian Gulf War. See 38 C.F.R. § 
3.317. The Veteran qualifies as a Persian Gulf Veteran by 
receipt of his Southwest Asia Service Medal with two bronze 
stars.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic. The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. A disability referred to in 
this section shall be considered service connected for the 
purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118. These changes revised the 
term "chronic disability" to "qualifying chronic disability," 
and involved an expanded definition of "qualifying chronic 
disability" to include: (a) an undiagnosed illness, (b) a 
medically unexplained chronic multi-symptom illness (such as 
chronic fatigue syndrome, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (c) any diagnosed illness that the Secretary determines, 
in regulations, warrants a presumption of service connection. 
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities. Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained. 
38 C.F.R. 
§ 3.317(a)(2)(ii).

With claims based on undiagnosed illness, the Veteran is not 
required to provide competent evidence linking a current 
disability to an event during service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic multi-
symptom illness include: fatigue, unexplained rashes or other 
dermatological signs or symptoms, headache, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders. 38 U.S.C.A. § 1117(g); 38 C.F.R. § 
3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf Veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined. VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
Veteran's case, be attributed to any known clinical 
diagnosis. The fact that the signs or symptoms exhibited by 
the Veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular Veteran's case does not preclude compensation 
under § 3.317. VAOPGCPREC 8-98 (Aug. 3, 1998).

The Board will address the claims in order of memory loss, 
including dizziness and impaired speech, respiratory and 
cardiac disorders, and bee sting allergy. 

The Veteran reported having memory loss since his Persian 
Gulf War service. He underwent an August 2003 VA neurological 
examination where he reported memory loss symptoms. During 
the examination, he completed short term recall of questions 
posed by the examiner. Medical studies, including a CT scan 
and electroencephalogram (EEG), were conducted. The CT scan 
returned normal. The EEG showed bilateral cerebral 
dysfunction of the type seen in seizure disorders, but the 
examiner noted the EEG abnormality was present in 
approximately 15 percent of the population and did not 
confirm present or future development of seizure disorders. 
The examiner determined that the Veteran did not have any 
neurological deficits. He diagnosed post-traumatic 
encephalopathy with memory loss and stated that no further 
neurological treatment is necessary. 

Private medical records from September 2003 also addressed 
the Veteran's complaints of memory loss. The Veteran 
underwent memory function tests. In his diagnoses, the 
examiner noted that the Veteran had unusually good 
visuoperceptual and visual memory function. He did not 
diagnose any memory loss disorder and recommended treatment 
for non-memory related psychiatric symptoms. 

There is no medical evidence regarding treatment for symptoms 
of dizziness and impaired speech. 

Although a diagnosis of post-traumatic encephalopathy with 
memory loss was made, the preponderance of the medical 
evidence is against a finding that the Veteran has an 
objective indication of a memory disorder. Private medical 
records from September 2003 reflected that after extensive 
memory testing, the examiner determined no memory disorder 
was present. Also, the examiner conducting the August 2003 VA 
neurology examination did not recommend further treatment. 
Under 38 C.F.R. § 3.317(a)(1) objective indications of 
chronic disability are required to establish service 
connection for an undiagnosed illnesses experienced by 
Persian Gulf Veterans. "Objective indications of chronic 
disability" is defined as to include both "signs", in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification. 38 C.F.R. 
§ 3.317(a)(3). The record does not contain objective 
indications of dizziness or impaired speech. The 
preponderance of the medical evidence is against a finding 
that the Veteran has an objective indication of a memory 
disorder. Thus, service connection for memory loss, 
dizziness, and impaired speech, to include as due to an 
undiagnosed illness is denied. 

Additionally, since the Board finds that the preponderance of 
the medical evidence is against a finding of a memory 
disorder, service connection for memory loss is not warranted 
on a direct basis. See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994). 

Regarding the Veteran's respiratory and cardiac disorders, an 
August 2003 VA respiratory examination report reflected that 
the Veteran's breathing symptoms were diagnosed as dyspnea, 
secondary to probable chronic sinus disease and obesity. A 
general VA examination report from October 2003 showed that 
the Veteran underwent medical testing to determine if he 
experienced any cardiac-related disability. The examiner 
noted some light depression of the left ventricular function, 
but stated that it is not presently productive of any 
disability given the excellent exercise tolerance noted on 
the stress test. 

In a September 2008 letter, the Veteran complained of heart 
fluttering and stated that a healthcare provider informed him 
that he had mild thickening of the heart. Again, the medical 
records did not confirm the existence of a cardiac related 
disorder.

There is no medical evidence showing a respiratory disorder 
of an unknown etiology or a cardiac related disorder. The 
medical evidence must show that the Veteran has objective 
evidence of a disability with an unknown pathology in order 
to substantiate a service connection claim due to an 
undiagnosed illness. 38 C.F.R. § 3.317. In this instance, the 
pathology of the Veteran's respiratory disorder was known, 
and clinical findings did not show a cardiac disability. 
Therefore, service connection for a respiratory disorder and 
cardiac disability both based on undiagnosed illness must be 
denied. Id. 

Also, since the Veteran's respiratory disorder is not 
attributable to any active service incident and a cardiac 
related disorder is not present, service connection on a 
direct basis is precluded for these claims. Combee, supra. 

The Veteran claims that he has a bee sting allergy as a 
result of an undiagnosed illness. In an August 2003 VA 
examination, a VA physician noted the bee allergy complaint 
and explained that development of an allergy was not 
etiologically related to any undefined injury and it was less 
likely that it was related to the Veteran's service. There is 
no other medical evidence to support the Veteran's assertion 
that his bee sting allergy is related to active service. 

The Board notes that a bee sting allergy is a medical 
diagnosis, and consequently, precludes service connection 
under the provisions for undiagnosed illness. 38 C.F.R. 
§ 3.317. There is no evidence showing the Veteran developed a 
bee sting allergy as a result of active service, and direct 
service connection is not warranted. Combee, supra.  The 
claim for service connection for a bee allergy is denied. 
38 C.F.R. §§ 3.303, 3.317, 3.380. 

Dental Disorder

The Veteran contends his dental disorders warrant service 
connection. Service connection for dental disorders for 
compensation purposes is precluded as a matter of law, and 
the claim is denied.  

The Veteran reported having numerous cavities during active 
service. With respect to dental disabilities, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease, are not disabling 
conditions, and may be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 3.381, 17.161 (2008). 

Service connection for cavities for compensation purposes is 
not legally permitted, and as a matter of law this claim must 
be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for left heel bone spurs is denied. 

Service connection for sleep apnea is denied. 

Service connection for a disability manifested by memory 
loss, dizziness, and impaired speech, to include as due to an 
undiagnosed illness is denied. 

Service connection for a disability manifested by a cardiac 
disorder, to include as due to an undiagnosed illness is 
denied. 

Service connection for a dental disorder is denied as a 
matter of law.

Service connection for a disability manifested by allergy to 
bee stings, to include as due to an undiagnosed illness is 
denied.


REMAND

The issue of an increased rating for calcaneal spur of the 
right heel is remanded for notice in compliance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

First, for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the Veteran 
that, to substantiate a claim, the Veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the Veteran's 
employment and daily life. Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). Further, if the Diagnostic Code under which 
the Veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the Veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the Veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the Veteran. 

Additionally, the Veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Second, VA has a duty to notify the Veteran about how VA 
assigns disability ratings and effective dates in compliance 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The record does not reflect that VA has complied with the 
notification requirements of Vazquez-Flores, supra. or 
Dingess, supra. A remand is required for this issue to allow 
VA to provide appropriate notices.

The issue of service connection for PTSD is remanded for the 
RO/AMC to attempt to substantiate the Veteran's alleged 
stressors as part of its duty to assist. 38 C.F.R. § 3.159.

The Veteran reported witnessing SCUD missile explosions or 
shoot downs during Persian Gulf War service. The record 
reflects that the Veteran served in Saudi Arabia from 
February 2, 1991 to April 13, 1991 with Company B, 50th 
Signal Battalion. He also reported, in a September 2008 
letter, that a government agency notified him that his unit 
may have been exposed to sarin nerve gas or other toxic 
agents. The RO/AMC should request that the Veteran submit a 
copy of the notification letter. After allowing the Veteran 
an opportunity to submit the notification letter and any 
additional evidence, the RO/AMC should send a request to the 
U.S. Army & Joint Services Records Research Center (JSRRC) to 
determine whether Company B, 50th Signal Battalion was 
subject to SCUD missile explosions or shoot downs and/or 
sarin gas exposure between February 2, 1991 and April 13, 
1991. 

If the JSRRC search results substantiate the stressors of 
being in proximity to missile explosions or sarin gas 
exposure, the RO/AMC may obtain a VA PTSD examination if 
necessary. 

The issue of service connection for a respiratory tract 
disorder is remanded to give the Veteran an opportunity to 
submit evidence of sarin nerve gas exposure or corroboration 
of such exposure by JSRRC search results. Private medical 
records, dated August 2008, showed that the Veteran was 
diagnosed with sinusitis and a history of staphylococcus 
nasal carriage that was secondarily related to respiratory 
tract damage from the Gulf War. If sarin nerve gas exposure 
is corroborated by JSRRC search results or other means, the 
RO/AMC may obtain a VA respiratory examination if necessary. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should provide proper VCAA 
notice pursuant to 38 U.S.C.A. § 5103; 38 
C.F.R. § 3.159 and Vazquez- Flores, supra. 
Specifically, the AMC/RO should send the 
Veteran a VCAA notice letter which 
notifies the Veteran: 1) that he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the Veteran's employment and daily 
life, 2) the rating criteria under the 
appropriate Diagnostic Codes for rating 
the Veteran's service-connected disability 
3) should an increase in disability be 
found, a disability rating will be 
determined by applying relevant Diagnostic 
Codes, which typically provide for a range 
in severity of a particular disability 
from noncompensable to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life and, 
4) the types of medical and lay evidence 
that the Veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

The RO/AMC will send the Veteran a letter 
notifying him of how VA determines 
disability ratings and effective dates. 
Dingess, supra.  He will be afforded at 
least 60 days to respond in light this 
notice. 



2. The RO/AMC will contact the Veteran to 
request that he submit a copy of the 
letter notifying him that his unit may 
have been exposed to sarin nerve gas or 
other toxic agents. The Veteran will be 
afforded an opportunity to respond with 
this evidence before a JSRRC search is 
conducted. 

3. The RO/AMC will contact JSRRC and 
request a records search for Company B, 
50th Signal Battalion between February 2, 
1991 and April 13, 1991. The records 
search should determine if the unit was 
exposed to SCUD missile explosions, shoot 
downs, or exposure to toxic agents such as 
sarin nerve gas. If the search results 
substantiate any stressor, the RO/AMC may 
schedule a VA PTSD examination, if 
necessary. 

4. After completion of the above, and any 
additional development of the evidence, 
the RO should review the record, to 
include all additional evidence, and 
readjudicate the claims. If any benefits 
sought remain denied, the Veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.






	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


